FILED
                           NOT FOR PUBLICATION
                                                                             JAN 9 2020
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DIMAS O’CAMPO,                                   No.   17-16995

              Plaintiff-Appellant,               D.C. No.
                                                 2:08-cv-01624-KJM-DB
 v.

RAGHBIR SINGH GHOMAN, DBA                        MEMORANDUM*
Quik Shop 2,

              Defendant-Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                             Submitted July 16, 2019**
                             San Francisco, California

Before: PAEZ and RAWLINSON, Circuit Judges, and HUCK,*** District Judge.

      Dimas O’Campo (O’Campo) appeals the district court’s attorneys’ fee



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Paul C. Huck, United States District Judge for the U.S.
District Court for Southern Florida, sitting by designation.
award. O’Campo specifically challenges the hourly rate determination made by

the court. We have jurisdiction under 28 U.S.C. § 1331. Reviewing for abuse of

discretion, we affirm. See Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1157

(9th Cir. 2018).

      The district court did not abuse its discretion in determining the reasonable

hourly rate in the community for attorneys of comparable skill, experience, and

reputation. See Roberts v. City of Honolulu, 938 F.3d 1020, 1026 (9th Cir. 2019)

(confirming the standard). As the district court noted, reasonable hourly rates are

to be calculated consistent with the prevailing market rates in the relevant legal

community. See Sam K. ex rel. Diane C. v. Haw. Dep’t of Educ., 788 F.3d 1033,

1041 (9th Cir. 2015). The district court permissibly relied on recent fee awards in

the district to determine the prevailing rate in similar cases for attorneys with

similar experience. See id. (“District courts may consider the fees awarded by

others in the same locality for similar cases. . . .”) (citations omitted). In contrast,

O’Campo failed to submit “satisfactory” evidence of current market rates in the

relevant community for attorneys with similar skill and experience. Id. (requiring

the fee applicant “to produce satisfactory evidence of the prevailing market rates”)

(internal quotation marks omitted).

      AFFIRMED.


                                            2